Name: Regulation (EEC) No 193/75 of the Commission of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/10 31 . 1.75Official Journal of the European Communities REGULATION (EEC) No 193/75 OF THE COMMISSION of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/ EEC (*) of 13 June 1967 on the common organiza ­ tion of the market in cereals, as last amended by Regulation (EEC) No 85/75 ( 2 ), and in particular Articles 12 (2), 15 (5 ), 16 (6 ) and 24 thereof and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products ; Whereas Community rules relating to the various sectors covered by the common organization of agricultural markets provide that import and export licences and advance fixing certificates are applicable to imports and exports effected in the Community ; whereas such a rule requires the adoption of common provisions laying down conditions for the drawing up and use of such licences or certificates and the establishment of Community forms and methods of administrative cooperation between Member States ; experience has shown to be desirable and clarifying a point in Article 17 in accordance with a Decision of the Court of Justice ; Whereas, in view of international trade practice in respect of the products or goods in question, certain tolerances should be allowed with regard to the quantity of products imported or exported as compared with the quantity indicated on the licence or certificate ; Whereas the Community Regulations which introduce import and export licences provide that all imports into the Community and all exports from it shall be subject to the production of such a licence ; whereas it should therefore expressly be made clear that such licences are not required for operations which do not in the strict sense constitute imports or exports ; Whereas the object of import and export licences is the sound administration of the common organiza ­ tion of markets ; whereas some transactions relate to small quantities ; whereas for purpose of simplifying administrative procedures it would seem desirable to exempt such transactions from the obligation to produce an import or export licence ; Whereas the Community Regulations which introduce the abovementioned licences and certificates provide that their issue shall be conditional upon the giving of security calculated to guarantee that the obligation to import or export will be fulfilled during the period of their validity ; whereas it is necessary to define when the obligation to export or import is fulfilled ; Whereas the rules relating to the various sectors subject to the common organization of markets provide that an applicant who wishes his transaction to be subject to the levy or refund obtaining on the day on which his licence application is lodged must lodge his application for such advance fixing at the same time as the licence application and before 13.00 hours ; whereas in order to simplify administrative procedures it is desirable to prescribe the same deadline for the lodging of applications for licences issued without advance fixing of the levy or refund ; Whereas Commission Regulation (EEC) No 1373/ 70 (3 ) of 10 July 1970, as last amended by Regulation (EEC) No 2111/74 ( 4 ), lays down common detailed rules for the application of the system of import and export licences and advance certificates for agricul ­ tural products subject to a single price system ; whereas the provisions of that Regulation have, however, been frequently and sometimes substantially amended ; whereas, therefore, in the interests of clarity and administrative efficiency it is advisable to consolidate the rules in question in a single text, at the same time making certain amendments which 0 OJ No 117, 19 . 6. 1967, p. 2269/67 (2) OJ No L 11 , 16. 1 . 1975 , p. 1 . ( 3) OJ No L 150 , 20. 7. 1970, p. 1 . (4) OJ No L 220, 10 . 8 . 1974, p. 5. 31 . 1.75 Official Journal of the European Communities No L 25/11 Whereas in some cases the amount of security required in respect of a licence or certificate may be extremely small ; whereas, in order to reduce the administrative load, no security should be required in such cases ; Whereas in the interest of sound administration licences or certificates and extracts therefrom may not be amended after issue ; whereas , however, in cases of doubt relating to an error attributable to the issuing agency and concerning the items appearing on the licence or certificate or extract, a procedure should be introduced whereby inaccurate licences or certificates or extracts may be withdrawn and corrected documents issued ; cate ; whereas the action to be taken in such circum ­ stances should be specified in detail , in particular for cases where non-fulfilment of obligations is due to force majeure; Whereas, in order to simplify administrative procedures, it would seem suitable to provide for the security to be returned in full when the total amount to be forfeit is very small ; Whereas Commission Regulation (EEC) No 304/71 ( 4 ) of 11 February 1971 on simplification of the Community transit procedure for goods carried by rail , as last amended by the Act of Accession ( 5 ), provides that if a carriage operation starts within the Community and is to end outside the Community no formalities need be completed at the customs office of the frontier station ; whereas where the provisions of Regulation (EEC) No 304/71 apply it seems desirable for the purpose of simplifying administrative procedures to provide special arrange ­ ments for the release of the security ; Whereas it may happen that by reason of circum ­ stances beyond the control of the party concerned the document constituting proof of departure from the geographical territory of the Community cannot be produced although the product has left such territory or, in the case of operations as specified in Article 3 of Regulation (EEC) No 192/75 , reached its destination ; whereas such a situation may impede trade ; whereas in such circumstances other documents should be recognized as equivalent ; Whereas the measures provided for in this Regulation are in accordance with the Opinions of all the relevant Management Committees , Whereas Commission Regulation (EEC) No 192/75 (*) laying down detailed rules for the application of export refunds in respect of agricultural products provides that exportation shall be considered to have taken place when the products in respect of which formalities have been completed have left the geogra ­ phical territory of the Community or reached their destinations , although for reasons of administrative convenience the date of exportation for the purpose of determining the rate of the refund is to be the day on which customs export formalities are completed ; whereas, where transactions are carried out under one of the procedures introduced by Council Regulation (EEC) No 441 /69 (2 ) of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty, as last amended by Regulation (EEC ) No 1181/72 ( 3 ), exportation is considered for the purpose of calculating the period of validity of licences or certificates to have taken place on the day on which the goods or products concerned are placed under one of the abovementioned procedures ; whereas for the same reasons these rules should apply for the purposes of this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the derogations provided for in specific Community rules for certain products, this Regulation lays down the common detailed rules for the application of the system of import and export licences and advance fixing certificates (hereinafter called 'licences ' and 'certificates') established by :  Article 17 of Regulation No 136/66/EEC (oils and fats), Whereas the Community Regulations which introduce the abovementioned licences and certifi ­ cates provide that the security shall be forfeit in whole or in part where if importation or exporta ­ tion is not carried out, or only partly carried out, during the period of validity of the licence or certifi ­ (*) See page 1 of this Official Journal . (2) OJ No L 59 , 10. 3 . 1969, p. 3 . (3) OJ No L 130, 7. 6. 1972 , p. 15. (4) OJ No L 35 . 12. 2 . 1971 , p. 31 . (5 ) OJ No L 73 , 27. 3 . 1972, p. 14. No L 25/12 Official Journal of the European Communities 31 . 1.75  Article 12 of Regulation No 120/67/EEC (cereals),  Article 4a of Regulation No 142/67/EEC (colza, rape and sunflower seeds),  Article 10 of Regulation No 359/67/EEC (rice),  Article 5a of Regulation No 175/67/EEC (eggs),  Article 5a of Regulation No 176/67/EEC (poultrymeat),  Article 11 of Regulation No 1009/67/EEC (sugar),  Article 13 of Regulation (EEC) No 804/68 (milk and milk products),  Articles 12a and 15 of Regulation (EEC) No 805/68 (beef and veal),  Article 6 of Regulation (EEC) No 865/68 (products processed from fruit and vegetables ),  Article 8 of Regulation (EEC) No 816/70 (wine),  Article 6 of Regulation (EEC) No 2682/72 (agricultural products exported in the form of goods not covered by Annex II to the Treaty). 3 . In the cases speoified in Article 19 of this Regulation and in cases where such requirement is provided in the specific Community rules for the relevant sector the issue of a licence or certificate shall create the obligation to import from or export to the country or group of countries specified therein . 4 . Where the quantity imported or exported exceeds by not more than 5% the quantity indicated in the licence or certificate it shall be considered to have been imported or exported under that licence or certificate . 5 . Where the quantity imported or exported falls by not more than 5% below the quantity indicated in the licence, the obligation to import or export shall be considered to have been fulfilled . Article 3 1 . Obligations deriving from licences or certificates shall not be transferable . Rights deriving from licences or certificates shall be transferable by the titular holder of the licence or certificate during the period of its validity. Such transfer, which may be made in favour of a single transferee only for each licence or certificate or extract therefrom, shall relate to quantities not yet attributed to the licence or certificate or extract therefrom. 2 . The transfer shall take effect from the time when the agency issuing the licence or certificate endorses thereon or where appropriate on the extract therefrom the name and address of the transferee and the date of the entry, as certified by the stamp of the agency . 3 . Such endorsement shall be made on application by the titular holder. The transferee may neither further transfer his rights nor transfer them back to the titular holder. Article 2 1 . The issue of an import or export licence shall establish the right and create the obligation to import or export under that licence and during its period of validity the specified net quantity of the relevant product. Such licence shall or may as the case requires include provision for advance fixing of the levy or refund under the conditions laid down by the rules relating to the relevant sector. 2 . The issue of an advance fixing certificate shall create the obligation to import or export under that certificate and during the period of its validity the specified net quantity of the relevant product. The issue of an advance fixing certificate as referred to in Article 6 of Regulation (EEC) No 2682/72 shall create the obligation to export under that certificate and during its period of validity, in the form of one or more of the goods listed in Annex B or C to that Regulation as specified on the certificate, the quantity indicated in the certificate of the basic product as specified in Annex A to that Regulation . Article 4 1 . No licence or certificate shall be required in respect of products which are not placed in free circulation within the Community or in respect of products the exportation of which constitutes the final stage of a customs procedure under which they were allowed to be imported free of the relevant customs duties, charges having equivalent effect or agricultural levies . 2 . However, where compound products or goods qualifying for an export refund on the basis of one or more of their components are exported, only the customs status of each such component shall be taken into account for the purposes of paragraph 1 . 31 . 1.75 Official Journal of the European Communities No L 25/13 3 . Where advance fixing of a levy or refund is not requested, no licence shall be required for the purposes of operations :  as specified in Article 3 of Regulation (EEC) No 192/75, or  of a non-commercial nature, or  relating to quantities such that the amount of the security 'for the corresponding licence would be two units of account or less . 4 . For the purposes of paragraph 3 'operations of a non-commercial nature' means : ( a) imports by or consigned to private individuals, provided that such operations satisfy the requirements of Section II (B ) (2) of the preliminary provisions of the Common Customs Tariff; (b ) exports by private individuals, provided that such operations satisfy mutatis mutandis the requirements referred to in ( a). 3 . An application for a licence or certificate may be cancelled by letter, telegram or telex . An application for a licence or certificate may not be cancelled after 13.00 hours on the day it is lodged ; where cancellation is made by telegram such cancellation shall not be valid if the telegram was recorded at the issuing telegraph office after 13.00 hours or if, although recorded not later than 13.00 hours, it reached the competent agency after 14.30 hours . 4 . The security shall consist, at the choice of the applicant, either of a cash 'deposit or of a guarantee issued by an institution satisfying the requirements laid down by the Member State in which the licence or certificate is applied for. Member States shall inform the Commission of the types of institution authorized to issue guarantees and of the requirements mentioned in the preceding subparagraph, and the Commission shall inform the other Member States thereof. "Where the total amount of the security in respect of any licence or certificate would be two units of account or less , no security shall be required. Article 6 1 . 'The day on which an application for a licence or certificate is lodged' means : ( a ) in the case of an application lodged with the competent agency, the day on which it is so delivered, provided it is delivered not later than 13.00 hours ; ( b ) in the case of an application sent 'by letter or telex to the competent agency, the day on which it is received at that agency, provided it is received not later than 13.00 hours ; ( c ) in the case of an application sent by telegram to the competent agency, the day on which it is received at that agency, provided the telegram is recorded at the issuing telegraph office not later than 13.00 hours and is received by the competent agency not later than 14.30 hours . 2 . Applications for licences or certificates received either on a non-working day of the competent agency, or on a working day of that agency but after the hours specified in paragraph 1 , shall be considered to have been lodged on the first working day of the agency following the day on which they were received . Where an application for an advance fixing certificate or an application for an import or export licence Article 5 1 . No application for a licence or certificate shall be considered unless sent or delivered direct to the competent agency on forms printed and made out in accordance with the provisions of Article 13 . However, applications may be sent to the competent agency by telegram or telex . In such cases applications shall include all the information which would have appeared on the form if it had been used ; otherwise they shall be refused . Furthermore , Member States may require that the telegram or telex be followed by an application as provided in the preceding subparagraph. This requirement shall not affect the validity of the application by telegram or telex. Applications containing conditions not provided for in Community rules shall be refused. 2 . No application for a licence or certificate shall be accepted unless security has been given in favour of, or proof that such security has been given is furnished to, the competent agency not later than 13.00 hours on the day on which the application for a licence or certificate is lodged or, where proof that the security has been lodged is sent by telegram, unless the telegram was recorded at the issuing telegraph office not later than 13.00 hours and is received by the competent agency not later than 14.30 hours . No L 25/14 Official Journal of the European Communities 31 . 1.75 next unit and where the third place is less than 5, the second place shall remain the same. 2 . However, where amounts expressed in units of account are converted into pounds sterling or Irish pounds, the reference to the first two decimal places in the preceding paragraph shall be read as if it were a reference to the first four decimal places . The amount shall be rounded off to the 'fourth decimal place in the manner specified in paragraph 1 as regards the second decimal place . which includes an application for advance fixing of the levy or the refund is sent by telegram in accordance with paragraph 1 ( c) and received after 14.30 hours, it shall be refused if the applicant has not specified in the telegram that he intended, in case of late arrival of the telegram, to apply for advance fixing of the levy or refund operative on the first working day after receipt of the telegram. Such intention shall be indicated by the words 'without reservation'. Applications by telegram recorded at the issuing telegraph office after 13.00 hours shall be considered to have been lodged on the following working day even if they arrive on the day of issue ; if they arrive on some other day, the rules laid down above concerning the day on which an application by telegram is regarded as being lodged shall apply. 3 . The time limits specified in this Article shall be :  one hour later in Italy during the period known as Summer Time in that Member State,  one hour earlier in Ireland and the United Kingdom outside the period known as Summer Time in those Member States . 4. For the purposes of this Article, Saturdays shall be considered to be non-working days . Article 9 1 . For the purpose oif determining their period of validity, licences or certificates shall be considered to have been issued on the day on which the application for them was lodged, that day being included in the calculation of such period of validity. 2 . Where a licence or certificate is to become valid on its actual day of issue, that day shall be included in the calculation of its period of validity. 3 . Licences and certificates shall be drawn up at least in duplicate. The first copy, called 'Titular Holder's Copy' and marked 'No 1 ', shall be issued without delay to the applicant and the second, called 'Issuing Agency's Copy' and marked 'No 2', shall be retained by the issuing agency. Copy No 1 of the licence or certificate shall be submitted to the office responsible for completing : ( a ) in the case of an import licence or of a certificate of advance fixing of the levy, customs import formalities ; ( b ) in the case of an export licence or of a certificate of advance fixing of the refund, the customs export formalities relating to :  exportation from the Community, or  one of the operations as speciefied in Article 3 of Regulation (EEC) No 192/75 , or  the placing of products under one of the procedures provided for in Articles 2 and 3 of Regulation (EEC) No 441/69 . After attribution of the quantity and endorsement by the office referred to in the preceding subparagraph, Copy No 1 of the licence or certificate shall be returned to the party concerned . Article 7 Where the application for a licence or certificate, the proof that the security has been lodged or the cancellation of an application for a licence or certificate is sent by telegram and as a result of force majeure the telegram, having been recorded not later than 13.00 hours, fails to reach the competent agency by 14.30 hours that agency may decide to disregard the delay. If an agency accepts a case of force majeure as such, the Member State concerned shall immediately notify the Commission, which shall inform the other Member States thereof. Article 8 1 . If the amounts resulting from the conversion of units of account into sums in national currency to be entered on licences or certificates contain three or more decimal places, only the first two shall be given . In such cases where the third place is 5 or more the second place shall be rounded up to the 31 . 1.75 Official Journal of the European Communities No L 25/15 Article 10 1 . On application by the titular holder of the licence or certificate or by the transferee, and on submission of Copy No 1 of the document, one or more extracts therefrom may be issued by the competent agencies of Member States . Extracts shall be drawn up in at least two copies , the first of which, called 'Titular Holder's Copy' and marked 'No 1 ', shall be issued or addressed to the applicant and the second, called ' Issuing Agency's Copy' and marked 'No 2', shall be retained by the issuing agency. The agency issuing the extract shall , on Copy No 1 of the licence or certificate, attribute the quantity for which the extract has been issued, increased by the relevant tolerance. The word 'Extract' shall be entered beside the attributed quantity shown on Copy No 1 of the licence or certificate . 2. Extracts from licences or certificates shall be treated as equivalent to the licences or certificates from which they are extracted, within the limits of the quantity in respect of which they are issued. However, no further extract may be made from an extract of a licence or certificate. 3 . Copy No 1 of an extract which has been used or which is out of date shall be returned by the titular holder to the agency which issued the licence or certificate together with Copy No 1 of the licence or certificate from which it derives, so that the agency may adjust the attributions appearing on Copy No 1 of the licence or certificate in the light of those appearing on Copy No 1 of the extract. corrected extracts corresponding thereto . On such further documents, which shall include the entry 'licence (or certificate) corrected on . . . .' or 'extracts corrected on ', the former attributions shall be reproduced, as appropriate on each copy. Where the issuing agency does not consider it necessary to correct the licence or certificate or the extract, it shall place thereon the endorsement 'verified on in accordance with Article 11 of Regulation (EEC) No 193 /75 ', and also its stamp. 3 . The titular holder must, at the request of the issuing agency, return to that agency the licence or certificate and/or the extracts therefrom. Where a disputed document is returned or held in accordance with the provisions of this Article, the competent national authorities shall on request give the party concerned a receipt. Article 12 Where on licences or certificates or on extracts therefrom the space reserved for attributions is insufficient, the attributing authorities may attach thereto one or more extension pages containing spaces for attributions as shown on the back of Copy No 1 of the said licences, certificates or extracts . The attributing authorities shall so place their stamp that one half is on the licence or certificate or extract therefrom and the other on the extension page, and for each further extension page issued a further stamp shall be placed in like manner across such page and the preceding page. Article 13 1 . Subject as provided in the second subparagraph of Article 5 ( 1 ), applications for licences or certificates , licences and certificates and extracts therefrom shall be drawn up on forms conforming to the specimens set out in Annex I to this Regulation, such forms being completed in accordance with the instructions appearing thereon and with the specific Community provisions applicable to the relevant product sector. 2 . Licence and certificate forms shall be made up in sets containing Copy No 1 , Copy No 2 and the Application, together with any extra copies of the licence or certificate, in that order. However, Member States may prescribe that applicants are to complete only an application form instead of the sets provided for in the preceding subparagraph. Article 11 1 . Entries made on licences, certificates or extracts may not be altered after their issue. 2. Where the accuracy of entries on the licence, certificate or extract is in doubt, such licence, certificate or extract shall on the initiative of the party concerned or of the competent authorities of the Member State concerned be returned to the issuing agency. If the issuing agency considers a correction to be required, it shall withdraw the extract or the licence or certificate as well as any extracts previously issued and it shall issue without delay either a corrected extract or a corrected licence or certificate and the No L 25/16 Official Journal of the European Communities 31 . 1.75 or certificates and extracts therefrom to be translated into their official language or one of them. Article 14 1 . When the levy has been the subject of an application for advance fixing and when, at the time of issue of the licence or certificate, the threshold price in respect of one or more months of validity of the licence is not known, the provisional rate of levy for the months in question shall be shown in section 19 . This rate shall be calculated for those months having regard to the known facts and to the threshold price applicable for the last month of the marketing year in progress. In section 20 of the licence or certificate it shall be indicated that the rate is subject to adjustment. 2 . Where a certificate, licence or extract therefrom is used for an importation into Germany or Italy, the responsible bodies of those Member States may require that such document contains the adjusted rate or rates of levy. In that case such rate or rates shall , at the request of the titular holder or transferee, be stated in section 19 by the issuing agency as soon as the threshold price is known. This agency shall indicate the date and appose its stamp. Forms for extracts of licences or certificates shall be made up in sets containing Copy No 1 and Copy. No 2, in that order. 3 . Forms, including extension pages, shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grammes per square metre . Their size shall be 210 X 297 mm; the type space between lines shall be 4-24 mm (one-sixth of an inch); the layout of forms shall be followed precisely. Both sides of Copy No 1 and 'the side of extension pages on which the attributions must appear shall in addition have a printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means . The guilloche background shall be green for forms relating to imports and sepia brown for forms relating to exports. 4. The Member States shall be responsible for having the forms printed. These may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified and, except for the application form and extension pages, and individual serial number. The number shall be preceded by the following letters according to the country issuing the document : B for Belgium, DK for Denmark, D for Germany, F for France, IR for Ireland, I for Italy, L for Luxembourg, NL for the Netherlands and UK for the United Kingdom. At the time of their issue licences or certificates and extracts may include an issue number allocated by the issuing agency. 5 . Applications, licences or certificates and extracts shall be completed in typescript . They shall be printed and completed in one of the official languages of the Community as specified by the competent authorities of the issuing Member State . 6 . The stamps of issuing agencies and attributing authorities shall be applied by means of a metal stamp, preferably made of steel . However, an embossing press combined with letters or figures obtained by means of perforation may be substituted for the issuing agency's stamp. 7. The competent authorities of the Member States concerned may, where necessary, require licences Article 15 Where a disputed document is returned in an extract from a licence or certificate or entries and endorsements appearing thereon is in doubt, the competent national authorities shall return the disputed document or a photocopy thereof to the authorities concerned for checking. The return of documents may also be required by way of random check ; in such case only a photocopy of the document shall be returned . Where a disputed document is returned in accordance with the preceding paragraph, the competent national authorities shall on request send a receipt to the party concerned . Article 16 1 . Where necessary for the proper application of this Regulation, the competent authorities of Member States shall exchange information on licences and certificates and extracts therefrom and on irregularities and infringements concerning them. 2 . Member States shall each quarter send to the Commission returns showing for each product sector 31 . 1.75 Official Journal of the European Communities No L 25/17 the number and kind of irregularities and infringements which have come to their knowledge during the preceding quarter. 3 . Licences or certificates and extracts properly issued and entries and endorsements stamped by the authorities of a Member State shall in each of the other Member States have the same legal effects as attach to documents issued and entries or endorsements stamped by the authorities of such Member States . 4 . Member States shall communicate to the Com ­ mission the names and addresses of the agencies which issue licences or certificates and extracts therefrom, collect levies and pay refunds . The Commission shall publish this information in the Official Journal of the European Communities . Member States shall also forward to the Commission impressions of the official stamps and, where appropriate, of the embossing presses of authorities empowered to act . The Commission shall immediately inform the other Member States thereof. Article 17 1 . As regards the period of validity of licences and certificates : ( a ) the obligation to import shall be considered to have been fulfilled and the right to import under the licence or certificate shall be considered to have been exercised on the day when customs formalities as referred to in Article 9 (3 ) ( a ) are completed, subject always to the product concerned being actually put into free circulation ; (b ) the obligation to export shall be considered to have been fulfilled and the right to export under the licence or certificate shall be considered to have been exercised on the day when customs formalities as referred to in Article 9 (3 ) ( b ) are completed. 2 . Release of the security shall be subject to production of proof : ( a ) as regards imports, of completion of customs formalities as referred to in Article 9 (3 ) ( a) relating to the product concerned ; ( b ) as regards exports, of completion of customs formalities as referred to in Article 9 (3 ) (b ) relating to the product concerned ; furthermore, in the case of an export from the Community or of an operation as specified in Article 3 of Regulation (EEC) No 192/75 , proof shall be required that the product has, within 45 days from the day of completion of customs export formalities (force majeure excepted), as the case may be either left the geographical territory of the Community within the meaning of Article 4 of that Regulation or reached its destination as specified in Article 3 thereof. 3 . The proof required under paragraph 2 shall be furnished as follows ; ( a) in cases referred to in (2 ) ( a ) by production of Copy No 1 of the licence or certificate, and where appropriate of Copy No 1 of the extract or extracts from the licence or certificate, endorsed as provided in Article 9 ; (b ) in cases referred to in (2 ) (b ) and subject as pro ­ vided in paragraph 4, by production of Copy No 1 of the licence or certificate, and where appropriate of Copy No 1 of the extract or extracts of the licence or certificate, endorsed as provided in Article 9. 4. Furthermore, in the case of an export from the Community or of an operation as specified in Article 3 of Regulation (EEC) No 192/75, additional proof shall be required. Such additional proof : (a) shall be left to the choice of the Member State concerned where  the issue of the licence or certificate, and  the completion of customs formalities as referred to in Article 9 (3 ) (b ), and  departure of the product from the geographical territory of the Community within the meaning of Article 4 of Regulation (EEC) No 192/75 or at its destination as specified in Article 3 of that Regulation . all take place within the same Member State ; ( b ) shall in all other cases be furnished by production of a copy or copies of the control copy provided for in Article 1 of Regulation (EEC) No 2315/69 . A copy or photocopy, certified by the competent authority, of such control copy or copies shall be delivered or sent to the party concerned without delay for production to the issuing agency. Where the issue of the licence or certificate and com ­ pletion of formalities as referred to in Article 9 (3 ) No L 25/18 Official Journal of the European Communities 31 . 1.75 (b ) both take place within the same Member State, that Member State may provide for the copy or photocopy to be submitted to the issuing agency through official channels . 5 . Where on completion of customs export formalities as referred to in Article 9 (3 ) (b ), a product is placed under the procedure provided for in Regu ­ lation (EEC) No 304/71 for carriage to a station of destination outside the geographical territory of the Community, the control copy required under the paragraph 4 (b ) shall be returned or sent by the office of departure to the party concerned or where appropriate through officials to the agency which issued the licence or certificate. One of the following endorsements shall be entered in the Section 'Control as to use and/or destination': 'Departure from the geographical territory of the Community under Regulation (EEC) No 304/71 procedure'; 'Sortie du territoire gÃ ©ographique de la CommunautÃ © sous le rÃ ©gime du rÃ ¨glement (CEE) n 0 304/71 '; 'Uitgang uit het geografische grondgebied van de Gemeenschap onder de regeling van Verordening (EEG) nr. 304/71 '; 'UdgÃ ¥et fra FÃ ¦llesskabets geografiske omrÃ ¥de ifÃ ¸lge proceduren i forordning (EÃF) nr. 304/71 '; three months following its issue, he may make appli ­ cation to the competent agency for other documents to be accepted as equivalent, stating the grounds for such application and furnishing supporting documents . Such supporting documents must include the trans ­ port document and one or more of the documents specified in the second, third and fourth subpara ­ graphs of Article 11 ( 1 ) of Regulation (EEC) No 192/75 . 7. Where a licence or certificate or extract therefrom is lost, issuing agencies may, exceptionally, supply the party concerned with a duplicate thereof, drawn up and endorsed in the same way as the original document and clearly marked with the word 'Duplicate' on each copy. Duplicates may not be submitted for purposes of carrying out import or export operations . 8 . For the purposes of this Regulation : ( a) ' the day on which customs formalities as referred to in Article 9 (3 ) ( a ) are completed' means the day on which the customs authorities accept the document by which the declarant states his intention to put the products in question into free circulation or, where the products may be put into free circulation without such statement of intention, the day on which the products are put into free circulation; (b) ' the day on which customs formalities as referred to in Article 9 (3 ) (b ) are completed' means the day on which the customs authorities accept the document by which the declarant states his intention :  to export the products in question, and with effect from which those products are placed under customs control until they leave the Community or, in a case as specified in Article 3 of Regulation (EEC) No 192/75 , until they have reached their destination ; or  to place the products under customs control with a view to their being placed under one of the procedures provided for in Articles 2 and 3 of Regulation (EEC) No 441/69 . Article 18 1 . The security shall be released as soon as the proof referred to in Article 17 (2) and (3 ) of this Regulation has been furnished. 2. Subject as provided in Articles 19 and 20, where the obligation to import or export has not been 'Ausgang aus dem geographischen Gebiet der Ge ­ meinschaft im Verfahren nach Verordnung (EWG) Nr. 304/71 '; 'Uscita dal territorio geografico della ComunitÃ sotto il regime del regolamento (CEE) n. 304/71 '. In the case referred to in the preceding subparagraph the office of departure may permit the contract of carriage to be varied so that carriage ends within the Community only if it is established :  that, where the security given in respect of the operation in question has already been released, such security has been renewed ; or  that the necessary steps have been taken by the authorities concerned to ensure that the security is not released. In any case where the security has been released and it is subsequently found that the product has not been exported, Member States shall take appropriate action. 6. If the party concerned is unable owing to circum ­ stances beyond his control to produce the control copy as referred to in paragraph 4 (b ) within the 31 . 1.75 Official Journal of the European Communities No L 25/19 fulfilled the security shall be forfeit in an amount equal to the difference between : ( a) 95% of the net quantity indicated in the licence or certificate ; and (b ) the net quantity actually imported or exported. However, if the net quantity imported or exported amounts to less than 5% of the net quantity indicated in the licence or certificate, the whole of the security shall be forfeit . Furthermore, if the total amount of the security which would be forfeit is two units of account or less for a given licence or certificate, the Member State concerned may release the whole of the security . 3 . On application by the titular holder of the docu ­ ment, Member States may release the security by instalments in proportion to the quantities of products in respect of which the proofs referred to in Article 17 (2 ) and (3 ) have been furnished, provided that proof has been furnished that a quantity equal to at least 5% of the net quantity indicated in the licence or certificate has been imported or exported. preceding subparagraph for notifying the outcome of the invitation to tender shall be reckoned from the new closing date,  by more than five days , the application shall no longer be valid and the security shall be released. 3 . The provisions of paragraphs 1 and 2 shall apply only if the applicant has submitted an application for a licence which includes an application for advance fixing of a refund for the third country in which the invitation to tender has been issued and specifies therein : ( a) the closing date for submission of tenders ; (b ) the importing third country and the agency issuing the invitation to tender ; ( c ) the total quantity covered by the invitation to tender. Such application may not be submitted more than 15 days before the closing date for the submission of tenders . The applicant shall produce appropriate documents showing that the particulars submitted pursuant to ( a), (b ) and (c ) are correct . 4. The expression 'invitation to tender' shall be understood to mean the following : open invitations issued by public agencies in third countries, or by international bodies governed by public law, to sub ­ mit by a given date tenders on which a decision will be taken by those agencies or bodies . 5 . Member States shall immediately communicate to the Commission the particulars referred to in paragraph 3 ( a), (b ) and (c). 6 . In special cases provision may be made under the procedure laid down in Article 26 of Regulation No 120/67/EEC on the common organization of the market in cereals , or as appropriate in the corre ­ sponding Articles of the other Regulations on the common organization of markets, for exceptions to the foregoing rules . Article 19 ' 1 . Where an export licence or advance fixing certifi ­ cate is applied for in connection with an invitation to tender issued in an importing third country, a licence or certificate shall be issued only in respect of those quantities for which the applicant has been awarded a contract . The licence or certificate shall be issued only for the purposes of the award in question and an appropriate entry shall be made thereon. The security corresponding to any remaining quantity shall be released. 2. The applicant shall furnish appropriate documen ­ tary proof of the award of a contract to him. If within 21 days following the closing date for the submission of tenders the applicant fails to notify the issuing agency of the outcome of the invitation to tender or to produce appropriate documentary proof to that agency that the closing date for the submission of tenders has been deferred, no licence or certificate shall be issued and the security shall be forfeit . If the closing date for the submission of tenders is deferred :  by not more than five days, the application shall remain valid and the period referred to in the Article 20 1 . Where as a result of force majeure importation or exportation cannot be effected during the period of validity of the licence or certificate, the competent agency of the issuing Member State shall decide, at the request of the titular holder, either that the obligation to import or export be cancelled, the security being released, or that the period of validity of the licence or certificate be extended for such No L 25/20 Official Journal of the European Communities 31 . 1.75 shall immediately notify the Commission, which shall inform the other Member States thereof. 4. The titular holder of the licence or certificate shall furnish proof of the circumstances relied upon as constituting force majeure . period as may be considered necessary in view of the circumstances invoked . Such extension may be granted after the period of validity of the document has expired. The decision to cancel or to extend shall be restricted to that quantity of the product which could not be imported or exported by reason of force majeure. Any extension of a licence or certificate shall be recorded by means of an endorsement stamped by the issuing agency on the licence or certificate and where appropriate on its extracts , and the necessary adjustments shall be made. 2. Where circumstances relied upon as constituting force majeure relate to the exporting country, in the case of imports, or to the importing country, in the case of exports, such circumstances may be accepted as such only if the issuing agency was notified in good time as to the exporting country or importing country. Notification as to the exporting country or importing country shall be considered as having been made in good time if the circumstances relied upon by way of force majeure could not at the time of notification have been foreseen by the applicant. 3 . Where the competent agency accepts a case of force majeure as such, the Member State concerned Article 21 1 . Regulation (EEC ) No 1373/70 is hereby repealed. 2 . In all Community instruments in which reference is made to Regulation (EEC) No 1373/70 or to Ar ­ ticles of that Regulation, such references shall be treated as references to this Regulation or to the corresponding Articles thereof. A table of equivalence in respect of those Articles is given in Annex II to this Regulation . Article 22 This Regulation shall enter into force on 1 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1975 . For the Commission The President Francois-Xavier ORTOLI 31 . 1.75 Official Journal of the European Communities No L 25/21 ANNEX I IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE class="page"> E.C. E.F. E.G. C.E. 1 Issuing Agency's embossment and perforation1 : IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 2UK A 000000 HOLDER'S COPY 1 3 a Issuing Agency (name and address) : 4 a Issued to (name, full address and Member State): 3 b 4b Rights transferred to : with effect from 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No-: 10 Net weight, volume, etc . 3 : ( in figures) 11 Net weight, volume, etc .3 : ( in words) 12 Special particulars : 13 Exporting country : Compulsory : YES MO 14 Country of origin : Compulsory : YES NO 15 Advance fixing requested : YES NO 16 Total amount of deposit in national currency4 : 17 LEVY FIXED IN ADVANCE ON PER ( in figures ) (unit 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 20 Special conditions i 21 Last day of validity : 22 Tolerance % more on23 Validity extended until inclusive for5 : 25 Issued atunder No At , on 26 Issuing Agency's stamp and signature : 24 Issuing Agency's stamp and signature : (*) To be completed if Box 26 is not used. (') To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (s) Stating the unit. {*) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. Net weight. volume* etc stating the unit 27 ATTRIBUTIONS 28 Net weight, volume, etc. (stating the unit) 31 Customs document (Form and No) or 'Extract No ' and date of attribution 32 Name, Member State, stamp and signature of the attributing authority 29 In figures1 30 In words for the quantityattributed 1 2 1 2 1 2 1 2 1 2 1 2 1 2 1 Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed. 33 Extension pages to be attached here. E.C. E.F. E.G. C.E.IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : 2UK A 000000 ISSUING AGENCY'S COPY 2 3 a Issuing Agency (name and address) : 4 a Issued to (name, full address and Member State): 3b 4b Rights transferred to : with effect from 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No2 : 10 Net weight, volume, etc.3 .: ( in figures) 11 Net weight, volume, etc .3 : (in words) 12 Special particulars 13 Exporting country : Compulsory : YES NO 14 Country of origin : Compulsory : YES NO 15 Advance fixing requested : YES NO 16 Total amount of deposit in national currency4 : 17 LEVY FIXED IN ADVANCE ON PER (in figures) (unit) 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 20 Special conditions : 21 Last day of validity : 22 Tolerance % more on23 Validity extended until inclusive for5 : 25 Issued atunder No At on 26 Issuing Agency's stamp and signature : 24 Issuing Agency's stamp and signature : P) To be completed if Box 26 is not used. (2) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (s) Stating the unit. [*) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. MAI- weight. volume . stating unit class="page"> E.C. E.F. E.G. C.E. 1 IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT APPLICATION 2 3 a Issuing Agency (name and address) : 4 a Applicant (name, full address and Member State): 3 b 4b 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No1 : 10 Net weight,'volume, etc.-: ( in figures ) 11 Net weight , volume, etc.": ( in words ) 12 Special particulars : 13 Exporting country : Compulsory : YES NO 14 Country of origin : Compulsory : YES NO NO15 Advance fixing requested : YES 16 Total amount of deposit in national currency3 : Done at , on (Applicant's signature) f1) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (2 ) Stating the unit. C) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. class="page"> E.C. E.F. E.G. C.E.IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : 2 Extract or licence or certificate NoUK A 000000 HOLDER'S COPY 1 3 a Agency issuing the extract (name and address): 4 a Issued to (name, full address and Member State) : 4 b Rights transferred to :3 b Agency issuing the licence or certificate (name and address) : with effect from 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No2 : 10 Net weight, volume, etc'.3 : (in figures) 11 Net weight, volume, etc.3 : (in words) 12 Special particulars : 13 Exporting country : Compulsory : YES NO 14 Country of origin : Compulsory : YES NO 15 Advance fixing requested : YES NO 16 Total amount of deposit in national currency4 : 17 LEVY FIXED IN ADVANCE ON PER (in figures) (unit) 19 Total rate in national currency4 18 Month and year 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 20 Special conditions : 21 Last day of validity : 22 Tolerance % more 23 Validity extended until inclusive for5 : 25 Issued atunder No on [ At , on 26 Issuing Agency s stamp and signature : 24 Issuing Agency's stamp and* signature : (*) To be completed if Box 26 is not used. (') To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (*) Stating the unit. (4) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. 27 ATTRIBUTIONS 28 Net weight, volume, etc . (stating the unit) 31 Customs document (Form and No) and date of attribution 32 Name, Member State, stamp and signature of the attributing authority 29 In figures1 30 In words for the quantityattributed L 2 1 2 1 I 1 2 1 2 1 2 1 2 1 Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed . 33 Extension pages to be attached here. EC. E.F. E.G. C.E.IMPORT LICENCE OR ADVANCE FIXING CERTIFICATE IMPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST EINFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'IMPORTATION OU DE PRÃ FIXATION TITOLO D'IMPORTAZIONE O DI PREFISSAZIONE INVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency s embossment and perforation1 : 2 Extract of licence or certificate NoUK A 000000 ISSUING AGENCY'S COPY 2 3 a Agency issuing the extract (name and address) : 4 a Issued to (name, full address and Member State) : 3 b Agency issuing the licence or certificate (name and address) 4b Rights transferred to : with effect from 5 PRODUCT TO BE IMPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature : 8 CCT heading No : 9 Statistical No2 : 10 Net weight, volume, etc.3 : (in figures) 11 Net weight, volume, etc .3 : (in words) 12 Special particulars : 13 Exporting country : Compulsory : YES NO 14 Country of origin : Compulsory : YES NO 15 Advance fixing requested : YES NO 16 Total amount of deposit in national currency4 : 17 LEVY FIXED IN ADVANCE ON PER ( in figures) (unit) 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 18 Month and year 19 Total rate in national currency4 20 Special conditions : 21 Last day of validity : 22 Tolerance % more 23 Validity extended until inclusive for5 : 25 Issued atunder No on At on 26 Issuing Agency's stamp and signature : 24 Issuing Agency's stamp and signature : (1) To be completed if Box 26 is not used. (2) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (s) Stating the unit. (4) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. class="page"> (*) To be completed if Box 24 is not used. (*) These particulars may apply to several products as provided for in Community rules. (*) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (4) Stating the unit. (5) Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Art of Accession. E.C. E.F. E.G. C.E.EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO D'ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : HOLDER'S COPY 2UK A 000000 1 3 a Issuing Agency (name and address) : 4a Issued to (name, full address and Member State): 3b 4b Rights transferred to : with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature2 : 8 CCT heading No2 : 9 Statistical No? 3 : 10 Net weight, volume, etc.4 : (in figures) 11 Net weight, volume, etc.4 : (in words) L2 Special particulars : 13 Receiving country : Compulsory : YES NO 14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency5 : NO16 Tendering requested : YES 17 REFUND VALID ON FIXED IN ADVANCE 18 Special conditions : 19 Last day of validity : 20 Tolerance % more on21 Validity extended until inclusive for6 : 22 Issued atunder No At on 24 Issuing Agency s stamp and signature : 23 Issuing Agency's stamp and signature : 27 ATTRIBUTIONS 28 Net weight, volume, etc. (stating the unit) 31 Customs system, Customs document (Form and No) and date of attribution 32 Name, Member State, stamp and signature of the attributing authority 29 In figures1 30 In words for the quantityattributed 1 2 1 2 1 2 1 2 1 2 1 2 1 2 1 Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed. 33 Extension pages to be attached here. E.C. E.F. E.G. C.E.EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO D'ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : UK A 000000 2ISSUING AGENCY'S COPY 2 3 a Issuing Agency (name and address) : 4 a Issued to (name, full address and Member State): 3b 4 b Rights transferred to : with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature2 : 8 CCT heading No2 : 9 Statistical No2 3 : 10 Net weight, volume, etc. : (in figures) 11 Net weight, volume, etc. : (in words) 12 Special particulars : 13 Receiving country : Compulsory : YES NO 14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency5 : 16 Tendering requested : YES Q NO 17 REFUND VALID ON FIXED IN ADVANCE 18 Special conditions : 19 Last day of validity : 20 Tolerance % more inclusive for6 : , on21 Validity extended until 22 Issued atunder No At , on 24 Issuing Agency's stamp and signature : 23 Issuing Agency's stamp and signature : (*) To be completed if Box 24 is not used. (*) These particulars may apply to several products as provided for in Community rules, (*) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (4) Stating the unit. (5) Without prejudice to the application of the provisions of Regulation (EEO No 1134/68 Articles 1 (2). 2 (2) and 4 or of the. Act of Accession. class="page"> E.C. E.F. E.G. C.E.EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO D'ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 APPLICATION 2 3 a Issuing Agency (name and address) : 4a Applicant (name, full address and Member State): 3b 4b 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature1 : 8 CCT heading No1 : 9 Statistical No1 2 : 10 Net weight, volume, etc.3 : (in figures) XI Net weight, volume, etc.3 : (in words) 12 Special particulars : 13 Receiving country : Compulsory : YES NO 14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency4 : 16 Tendering requested : YES NO Done at on (Applicant's signature) ') These particulars may apply to several products as provided for in Community rules. !) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. ') Stating the unit. ') Without prejudice to the application of the provisions of Regulation (EEC) No 1134/68 Articles 1 (2), 2 (2) and 4 or of the Act of Accession. class="page"> (*) To be completed if Box 24 is not used. (2) These particulars may apply to several products as provided for in Community rules. (3) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (4) Stating the unit . (s) Without prejudice to the application of the provisions of Regulation (EEC) Nn 1134/68 Articles 1 (2 ) 2 t "&gt;\ INA A A -* A :  E.C. E.F. E.G. C.E.EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO D'ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : UK HOLDER'S COPY 2 Extract or licence or certificate NoA 000000 1 3 a Agency issuing the extract (name and address) : 4 a Issued to (name, full address and Member State) : 4b Rights transferred to :3 b Agency issuing the licence or certificate (name and address) with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature2 : 8 CCT heading No2 : 9 Statistical No2 3 : 10 Net weight, volume, etc .4 : ( in figures ) 11 Net weight, volume, etc.4 : (in words) 12 Special particulars : 13 Receiving country : Compulsory : YES NO Q 14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency5 : 16 Tendering requested : YES n NO 17 REFUND VALID ON FIXED IN ADVANCE 18 Special conditions : 19 Last day of validity : 10 Tolerance % more on21 Validity extended until inclusive for6 : 22 Issued atunder No At on 24 Issuing Agency's stamp and signature : 23 Issuing Agency's stamp and signature : 27 ATTRIBUTIONS 28 Net weight, volume, etc. (stating the unit) 31 Customs system,Customs document (Form and No) or 'Extract No ' and date of attribution 32 Name, Member State, stamp and signature of the attributing authority 29 In figures1 30 In words for the quantityattributed 1 2 1 2 1 2 1 2 1 2 1 2 1 2 1 Part 1 in respect of the quantity available, Part 2 in respect of the quantity attributed. 33 Extension pages to be attached here. E.C. E.F. E.G. C.E.EXPORT LICENCE OR ADVANCE FIXING CERTIFICATE EKSPORTLICENS ELLER FORUDFASTSÃ TTELSESATTEST AUSFUHRLIZENZ ODER VORAUSFESTSETZUNGSBESCHEINIGUNG CERTIFICAT D'EXPORTATION OU DE PRÃ FIXATION TITOLO D'ESPORTAZIONE O DI PREFISSAZIONE UITVOER- OF VOORFIXATIECERTIFICAAT 1 Issuing Agency's embossment and perforation1 : UK ISSUING AGENCY'S COPY 2 2A 000000 3 a Issuing Agency (name and address) : 4 a Issued to (name, full address and Member State): 3 b 4 b Rights transferred to : with effect from 5 PRODUCT TO BE EXPORTED 6 Trade denomination : 7 Description in accordance with CCT nomenclature2 : 8 CCT heading No2 : 9 Statistical No2 3 : 10 Net weight, volume, etc.4 : (in figures) 11 Net weight, volume, etc.: (in words) 12 Special particulars : 13 Receiving country ; Compulsory : YES NO .14 Advance fixing requested : YES NO 15 Total amount of deposit in national currency5 : 16 Tendering requested : YES Q NO 17 REFUND VALID ON FIXED IN ADVANCE 18 Special conditions : 19 Last day of validity : 20 Tolerance % more inclusive for6 : , on21 Validity extended until 22 Issued atunder No At , on 24 Issuing Agency's stamp and signature : 23 Issuing Agency's stamp and signature : (*) To be completed if Box 24 is not used. (*) These particulars may apply to several products as provided for in Community rules, (*) To be completed in accordance with the rules of the issuing Member State ; this entry does not affect the validity of the Licence or Certificate. (4) Stating the unit. ( 5) Without prejudice to the application of the provisions of Regulation /EEC! No 1134/68 Articles 1 (2). 2 (2) and 4 or of the. Act: of Accession. class="page"> No L 25/4331 . 1.75 Official Journal of the European Communities ANNEX II TABLE OF EQUIVALENCE Regulation (EEC) No 1373/70 This Regulation Articles 1 to 7 Articles 1 to 7 Article 7a Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 12a Article 14 Article 13 Article 15 Article 14 Article 16 Article 15 Article 17 Article 16 Article 18 Article 17 Article 19 Article 18 Article 20